Citation Nr: 0211407	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-49 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with depressive features, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April 1954 to 
December 1957 and from January 1962 to May 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision in 
part of which the regional office (RO) denied increased 
disability ratings for generalized anxiety disorder with 
depressive features and allergic rhinosinusitis.  

In July 1998, the Board remanded this matter to the RO for 
further development, including obtaining private treatment 
records, conduct of a VA neuropsychiatric examination, and 
readjudication of the veteran's claims considering revised 
rating criteria.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder with 
depression is manifested by mild symptoms such as anxiety, 
multiple somatic complaints, mild insomnia, easy 
irritability, and a preference for isolation from persons 
outside his family.

2.  The veteran's disability from allergic rhinosinusitis is 
manifested by a remote history of finding of a small nasal 
polyp in the left middle meatus, with opacification of both 
maxillary sinuses, without clinical evidence of current 
polyps, incapacitating episodes requiring prolonged 
antibiotic treatment, or; non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting, or; clinical findings of severe and frequent 
headache, purulent discharge, or crusting reflecting 
purulence.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder with depressive features have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, Part 4, 4.1, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9400 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

2.  The criteria for a rating in excess of 10 percent for 
allergic rhinosinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6513-6501 (1998) 
and Diagnostic Code 6513-6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's appeal of the RO's 
confirmed rating decision in October 1995.

For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 30 percent for generalized anxiety disorder with 
depressive features.  The Board also concludes that the 
veteran is not entitled to a rating in excess of 10 percent 
for allergic rhinosinusitis.

Before addressing the merits of the veteran's claims, the 
Board will consider application of the Veteran's Claims 
Assistance Act of 2000 (VCAA) to these claims, and whether VA 
has complied with the provision of the VCAA.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA. 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  This law has redefined the obligations of VA with 
respect to the duty to notify and to assist.  The VCAA was 
implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO 
has considered and applied the new law and regulations and 
has notified the veteran of their applicability.  
Accordingly, the Board may consider the VCAA without 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

This appeal arose from the veteran's disagreement with a 
confirmed rating decision issued by the RO in October 1995, 
following the RO's having ordered a routine re-examination of 
the veteran in August 1995.  A report of a VA examination may 
be accepted as a claim for increase, and it does not require 
that the veteran submit a particular claim form in order that 
it be so treated.  See 38 C.F.R. § 3.157(a), (b)(1) (2001).  
Thus, there is no issue as to provision of a claims form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The RO notified the veteran of the evidence it had 
considered, i.e., the August 1995 examination reports, when 
it notified him of the October 1995 rating decision.  When he 
had disagreed with that evaluation, the RO informed him, 
under the regulations in effect at the time, that the 
Department would request military and Federal records from 
the source if it had information sufficient to identify and 
locate the evidence, and that it would, at the claimant's 
request, and providing appropriate releases had been 
provided, request from other sources records pertinent to the 
claim.  He was advised that, if any request for such records 
was unsuccessful for any reason he could rectify, he would be 
notified and given the opportunity to provide the records 
himself.  In the Board's 1998 remand, the veteran was advised 
that private psychiatric treatment records since 1986 were 
pertinent to his claim for increase and that he should 
provide a release for those records or provide them himself.  
The veteran has had adequate notification of the evidence 
that he should provide and that that the Secretary will 
obtain on his behalf.

Furthermore, in a letter dated in March 2002, the RO informed 
the veteran of the evidence and information needed to 
substantiate his claims, the actions VA would take to assist 
in the development of his claim, and the actions he should 
take to assist in the development of his claim.  The veteran 
was specifically advised again that he could obtain private 
medical records and submit them to VA, or identify such 
records and request VA to obtain them.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the veteran.  The RO has 
obtained all relevant records identified by the veteran or 
otherwise evident from the claims folder, including records 
from the Social Security Administration.

The veteran has had several opportunities to identify sources 
of evidence, including when he filed his notice of 
disagreement, his substantive appeal, and the statements 
filed by him or on his behalf by his representatives.  The RO 
has obtained all treatment records identified by the veteran.  
The veteran has not provided information concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2002); 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The veteran has been afforded VA 
examinations to assess his disability from generalized 
anxiety disorder and allergic rhinosinusitis.

In this case, VA has satisfied its duty to assist the veteran 
in obtaining records and providing medical examinations.  

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(e)).  All records 
of which VA has notice have been obtained.  Therefore, VA has 
no duty to notify the veteran of inability to obtain 
evidence.


II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2001).

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of mental disorders and diseases 
of the nose and throat have been amended.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

A.  Generalized Anxiety Disorder with Depression

Service connection has been established for generalized 
anxiety disorder with depression.  It has been evaluated as 
30 percent disabling pursuant to Diagnostic Code 9400 since 
January 1992.

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  Under the former 
rating criteria, a 100 percent rating is assigned for 
generalized anxiety with depressive features when, by reason 
of psychoneurotic symptoms, the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the affected individual is 
demonstrably unable to obtain or retain employment.  The 
Court, in Johnson v. Brown, 7 Vet. App. 95 (1994), held that 
these criteria for a 100 percent rating are each an 
independent basis for granting a 100 percent rating.  

A 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 30 percent rating is assigned where there is definite 
impairment of the ability to establish or maintain effective 
and wholesome relationships with people, or where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The rating 
criteria for a 30 percent disability evaluation for a 
psychoneurotic disorder, and generalized anxiety disorder is 
classified under the old rating criteria as a psychoneurotic 
disorder, requires definite impairment of social and 
industrial adaptability.  The term "definite" in this 
context, is to be construed to mean "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

Under the revised rating criteria, effective November 7, 
1996, a 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for name of close relatives, own 
occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events). 

The veteran underwent a VA neuropsychiatric examination in 
November 1994.  The examiner had reviewed the record and 
noted that there was no history of a psychiatric 
hospitalization.  The veteran was being followed by a private 
psychiatrist.  On examination, the veteran was well groomed 
and appropriately dressed.  He appeared tense.  His 
complaints were very vague and mostly concerning physical 
illnesses.  The examiner noted a "strong superficiality."  
No delusional material was elicited.  No perceptive disorder 
was shown.  There were no unusual mannerisms.  The veteran 
was well oriented.  His memory was preserved.  Retention, 
recall, intellect and sensorium were clear.  There were some 
depressive components, but no suicidal rumination.  The 
veteran's judgment was preserved.  His predominant 
manifestation was floating anxiety.  The reported diagnosis 
was generalized anxiety disorder with depressive features.  
On a scale used to measure the level of overall functioning 
(GAF) the examiner reported a score of 85.  That score is 
indicative of absent or minimal symptoms, with good 
functioning in all areas, interest and involvement in a wide 
range of activities, social effectiveness and general 
satisfaction with life, and no more than every day problems 
or concerns.

Fee-basis psychiatric evaluations by Dr. Felix Maldonado 
Feliciano dated in December 1994 and February 1995, reported 
that the veteran continued to be seen monthly.  He was fairly 
dressed and kept, and he was polite, cooperative, logical and 
coherent.  He had adequate contact with reality.  Thought 
content showed anxiety and low frustration tolerance.  
Insight and judgment were fair.  The diagnosis was anxiety 
disorder, severe, chronic, unimproved.  The global assessment 
of functioning was 60.  

This claim arose when the veteran was scheduled for a routine 
re-examination in August 1995.  His subjective complaints 
included excess sweating in his hands and headaches due to 
his nervous disorder.  On examination, the veteran was 
adequately dressed and groomed.  He was alert and well 
oriented.  His mood was slightly anxious.  His affect was 
constricted.  His attention, concentration, and memory were 
good.  His speech was clear, coherent, and loud.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The reported diagnosis was mild, generalized 
anxiety disorder.  The examiner reported a GAF score of 85.

Fee-basis medical reports and hand-written office notes of 
Dr. Maldonado Feliciano dated from 1994 to 1998 appear 
essentially identical in most respects.  Minor differences in 
subjective complaints are noted, but the notes and reports 
are otherwise virtually identical from one report to the 
next.  Although Dr. Maldonado Feliciano reported to VA that 
the veteran had monthly visits to his fee basis unit, the 
notes he provided do not substantiate monthly visits by the 
veteran.  Notes were provided for visits in October and 
December 1994; January, May, June and October 1995; January, 
March, July, and November 1996; January, March, August, and 
November 1997; and January, April, and September 1998.  All 
of these notes report virtually the same observations and 
identical assessments and plan.  The veteran reported feeling 
tense, restless, intranquil, insomnia, preoccupied, and to 
have sweating palms and soles.  He spent most of his time at 
home, and he had no suicidal ideas.  On objective evaluation, 
he was fairly dressed and kept, and he was polite, 
cooperative, logical and coherent.  He was in adequate 
contact with reality and oriented in three spheres.  Thought 
content revealed anxiety and low frustration tolerance 
levels.  Insight and judgment were fair.

Under the old rating criteria in effect prior to November 7, 
1996, the veteran's generalized anxiety disorder cannot be 
said to be more than moderately large in degree required to 
support the 30 percent evaluation.  His psychiatric disorder 
is characterized chiefly by slight anxiety manifested in 
tenseness, restlessness, and preoccupation.  He apparently 
stayed at home most of the time.  He maintains contact with 
reality, and his insight and judgment are fair.  The VA 
examiner in August 1995 assessed his overall functioning as 
an 85, representing absent or minimal symptoms, good 
functioning in all areas.  See Diagnostic Criteria from DSM-
IV, American Psychiatric Association (1994).  The veteran's 
fee basis psychiatrist has consistently assessed a GAF of 60 
(representing moderate symptoms or moderate difficulty in 
social occupational or school functioning).  This assessment 
still comports with the 30 percent criterion of definite, 
i.e., moderately large, social and industrial impairment.  
The fee basis psychiatrist has consistently described the 
veteran's anxiety disorder as "severe."  However, the Board 
does not give much weight to this description.  In the first 
place, the subjective and objective observations noted by the 
psychiatrist in his office notes and in his periodic reports 
to VA all belie the term "severe."  The complaints, signs, 
and symptoms reported are all mild, at most.  Furthermore, 
the Board does not have confidence in the reliability of the 
fee basis provider's reports and notes, as they all appear to 
a great extent to have been substantially copied from one 
time to the next, without changes in presentation or 
assessment of severity or plan.

In short, under the old rating criteria, the preponderance of 
the evidence is against a rating in excess of 30 percent.

The veteran underwent another VA neuropsychiatric examination 
in January 1999.  His claims folder was reviewed by the 
examiner.  According to the examiner the veteran was being 
followed "erratically" by a private, fee-based psychiatrist 
who had diagnosed an anxiety disorder.  The veteran had 
subjective complaints of inability to work due to constant 
sweating in his hands.  He had multiple somatic complaints of 
minor conditions.  He complained of occasional forgetfulness.  
The veteran appeared clean, and neatly dressed and groomed.  
He was alert and well oriented.  He was pleasant to approach 
and cooperative.  His mood was anxious.  He affect was 
constricted.  His attention, concentration and memory were 
good.  His speech was clear and coherent.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He showed good impulse control.  The examiner referred to a 
report of a social and industrial survey conducted in 
February 1999.  The veteran had complaints of excessive hand 
sweating, poor sleep, easy irritability, and a preference for 
solitude.  The examiner who conducted the January 1999 
examination reported a diagnosis of generalized anxiety 
disorder.  He assigned a GAF score of 70, which is indicative 
of some mild symptoms such as depressed mood and mild 
insomnia, or difficulty in social or occupational functioning 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

The private treatment records contained in the claims folder 
show essentially the same disability picture that is reported 
from the VA examination.  The veteran has had symptoms of 
anxiety, tension, restlessness, insomnia, and hand sweating.  
He has been cooperative, logical, coherent and well oriented.  
He had low tolerance for frustration.  His judgment and 
insight were reported as fair.  The private psychiatrist 
consistently assigned a GAF score of 60, indicative of 
moderate symptoms such as flattened affect, circumstantial 
speech, or moderate difficulty in social, or occupation 
functioning.

Since the effective date of the new regulations, the record 
shows that the preponderance of the evidence is against a 
higher rating than 30 percent under either the old or the new 
rating criteria.  Under the old criteria, the veteran's 
anxiety disorder continues to  be manifest by no more than 
moderately large impairment of social and occupational 
functioning.  Under the new criteria, he does have routine 
behavior, self-care, and normal conversation, although his 
mood is manifested by anxiety and reported sleep impairment.  
The veteran's disability from generalized anxiety disorder 
with depression is manifested by mild symptoms such as 
multiple somatic complaints, mild insomnia, easy 
irritability, and a preference for isolation from persons 
outside his family, without symptoms such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, mood or motivation 
disturbances, or difficulty in establishing and maintaining 
effective work and social relationships.  Therefore, the 
Board concludes that the criteria for a rating in excess of 
30 percent have not been met, under either the old or the new 
criteria.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability picture from 
generalized anxiety disorder with depression, as discussed 
above, does not more closely approximate the criteria for the 
next higher schedular evaluation of 50 percent, as the 
preponderance of the evidence indicates that his overall 
level of functioning shows predominantly mild symptoms with 
some difficulty with social and occupational functioning, but 
generally functioning well with some meaningful interpersonal 
relationships.

B.  Rating of Allergic Rhinosinusitis

Service connection for the veteran's allergic rhinosinusitis 
was originally established effective in 1978, and it was 
rated as bilateral maxillary sinusitis, rhinitis with left 
nasal [polyp].  It was rated under Diagnostic Code 6513-6101.  
In a rating of May 1995, the disability was changed to 
allergic rhinosinusitis with polyp on the left middle meatus, 
and the Diagnostic Code was modified to 6513-6501.  The 
rating was increased to 10 percent, effective in January 
1992.

The rating criteria for evaluating disabilities of the nose 
and throat were amended effective October 7, 1996.  See 61 
Fed. Reg. 46720 through 46731 (Sept. 5, 1996).  The amended 
rating criteria deleted Diagnostic Code 6501, and a new 
diagnostic code was added for allergic or vasomotor rhinitis.  
See Diagnostic Code 6522 (2001).  The general criteria for 
evaluating sinusitis under Diagnostic Code 6513 were also 
modified.

As with the veteran's anxiety disorder, his allergic 
rhinosinusitis must be evaluated under the old rating 
criteria up to the effective date of the new criteria, and 
under both thereafter to see which is more favorable to him, 
if either.

Under the former rating criteria, a 10 percent rating is 
assigned for moderate sinusitis, with discharge or crusting 
or scabbing, and infrequent headaches.  A 30 percent rating 
is assigned for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is assigned for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).

Chronic atrophic rhinitis was evaluated as 10 percent 
disabling with definite atrophy of intranasal structure, and 
with moderate secretion.  A 30 percent rating required 
moderate crusting and ozena, atrophic changes.  A 50 percent 
rating was warranted for massive crusting and marked ozena, 
with anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

Service medical records show that the veteran had occasional 
treatment for allergic rhinitis and possible sinusitis.  At 
the time of his medical examination for retirement from 
service, he reported a history of sinusitis and frequent or 
severe headache.  On examination, the veteran had a left, 
intranasal polyp.  The nasal septum was deviated to the right 
with partial obstruction of the right nares.  Sinus x-rays 
were within normal limits.

During the December 1978 medical examination, the veteran 
complained of a clogged nose.  Sinus x-rays showed complete 
opacification of both maxillary sinuses with mucoperiosteal 
reaction compatible with inflammatory changes of sinusitis.  
The pertinent, reported diagnoses were right-deflected nasal 
septum, polyp in the left nasal cavity, and maxillary 
sinuses, both sinuses.  A VA ear, nose, and throat 
examination report dated in June 1980 contains a diagnosis of 
allergic rhinosinusitis.

VA outpatient treatment records dated in January 1991 and 
thereafter do not show treatment for a sinus respiratory 
disorder.

The veteran underwent a VA ear, nose, and throat examination 
in November 1994.  He veteran had complaints of right nasal 
obstruction, frontal headaches, and itchy nose.  He denied a 
history of ear, nose, or throat surgery.  On examination, his 
nasal turbinates were congested.  There was a small polyp on 
the left middle meatus.  Here was no pus.  The nasal septum 
was straight.  Sinus x-rays showed opacification of the 
maxillary antra with mucoperiosteal wall thickening 
compatible with maxillary antra sinusitis changes.  He 
frontal ethmoid and sphenoid sinuses were clear.  The 
examiner who conducted the clinical examination reported a 
diagnosis of allergic rhinosinusitis with polyp on the left 
middle meatus.

Under the old criteria, there is no showing of even the 
criteria for a 10 percent rating under Diagnostic Code 6501, 
and there is no definite atrophy of an intranasal structure 
or moderate secretion.  Under the rating criteria for 
sinusitis, Diagnostic Code 6513, the veteran's lack of 
treatment for sinusitis, with x-rays showing sinusitis 
changes meets the criteria for only a noncompensable 
evaluation.  The veteran's complaints of headaches are the 
only symptom that warrants the current 10 percent evaluation.  
His headaches are not shown to be severe and frequent, nor is 
purulent discharge or crusting shown.  Accordingly, the 
preponderance of the evidence is against a higher rating than 
10 percent under the old criteria. 

Under the revised rating criteria, a 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or: more than six non-
incapacitating episode per year of sinusitis characterized by 
headaches, pain, purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(2001).  An incapacitating episode of sinusitis means one 
that requires bedrest and treatment by a physician.

Allergic or vasomotor rhinitis warrants a 10 percent 
evaluation when it is without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating 
requires that there be polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2001).

The Board has reviewed the entire record.  It contains no 
evidence that the veteran has frequent, incapacitating 
recurrences of sinusitis, with severe and frequent headaches, 
or purulent discharge or crusting reflecting purulence or 
that he has had three or more incapacitating episodes per 
year of sinusitis requiring prolonged) antibiotic treatment, 
or more than six non-incapacitating episode per year of 
sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  There is a small polyp that does not 
obstruct his nasal passages.  Therefore, the Board concludes 
the preponderance of the evidence is against a schedular 
rating in excess of 10 percent under either the old or new 
version of the rating criteria.

III.  Extraschedular and Other Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1) (2001).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his neuropsychiatric disorder or his 
allergic rhinosinusitis.  Nor is it otherwise shown that his 
disability pictures from either disorder is exceptional or 
unusual.  Therefore, the Board concludes that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

A rating in excess of 30 percent for generalized anxiety 
disorder with depressive features is denied.

A rating in excess of 10 percent for allergic rhinosinusitis 
is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

